Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62884067 (filed 08/07/2019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-16, 33-35, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over TANG et al. (US 20190124538 A1, hereinafter TANG), in view of ZARIFI et al. (US 20200221405 A1, hereinafter ZARIFI).

Regarding claim 1, TANG teaches a method of wireless communication comprising (in general, see fig. 1 and its corresponding paragraphs spanning from para. 61 to para. 124, in particular, see one or more of the embodiments disclosed in paragraphs starting on para. 111, 116, 118, and/or 122):
receiving, by a user equipment (UE), a logical channel prioritization (LCP) restriction configuration for a logical channel indicating Sounding Reference Signal (SRS) configurations associated with the logical channel (see at least para. 110-115 along with para. 52-53, e.g. the indication information -- for example, `01xxx` The 1.sup.st SRS parameter set configured by higher layers for beam with index xxx, or for example, `1xxx` type 1 SRS trigger for beam with index xxx);
receiving, by the UE, an uplink grant indicating an uplink grant instance and an SRS configuration for the uplink grant instance (see at least para. 52-53, e.g. the configuration information -- RRC configuration information is used to indicate user-level information, including a user-specific time-domain location, a user-specific frequency-domain location, and SRS sequence information); and 
selecting, by the UE, the logical channel to use resources of the uplink grant instance based in part on the SRS configurations and the SRS configuration for the uplink grant instance (see at least para. 63 along with para. 52-53, e.g. terminal device sends the uplink measurement signal to the network device based on the indication information by using the corresponding transmit beam).
TANG differs from the claim, in that, it does not specifically disclose a set of Sounding Reference Signal (SRS) configurations, which is well known in the art and commonly used for providing improvement to enhance SRS measurement.
ZARIFI, for example, from the similar field of endeavor, teaches similar or known mechanism of a set of Sounding Reference Signal (SRS) configurations (in general, see fig. 5-6 and corresponding paragraphs, in particular, see para. 271 and fig. 5, e.g. example of multiple SRS resource sets), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate ZARIFI into the method of TANG for providing improvement to enhance SRS measurement.

Regarding claim 2, TANG in view of ZARIFI teaches transmitting, by the UE, data via the selected logical channel, wherein the set of SRS configurations associated with the logical channel is a subset of a set of allowed SRS configurations for a plurality of logical channels including the logical channel.  (ZARIFI, see at least para. 270-271, e.g. at least one SRS Resource in this SRS Resource set is configured with the intention of being received by the target NR LMU or at least one TRP of the target NR cell)

Regarding claim 3, TANG in view of ZARIFI teaches selecting, by the UE, the logical channel to use resources of the uplink grant instance based in part on the set of SRS configurations and the SRS configuration includes: determining the SRS configuration for the uplink grant instance based on a value of an SRS resource indicator field associated with the uplink grant instance; and determining the logical channel to use the resources of the uplink grant instance based on the value of the SRS resource indicator field associated with the uplink grant instance.  (TANG, see at least para. 112, e.g. table shows a method of adding a beam-related identifier to an existing protocol field; ZARIFI, see at least para. 270-271, e.g. time-frequency resources for sending SRS)

Regarding claim 4, TANG in view of ZARIFI teaches determining the logical channel to use resources of the uplink grant instance based on the value of the SRS resource indicator field includes: determining possible logical channels of a plurality of logical channels for the uplink grant instance based on LCP mapping restrictions; and determining the logical channel to use resources of the uplink grant instance from the possible logical channels based on the value of the SRS resource indicator field. (TANG, see at least para. 112-113, e.g. table shows a method of adding a beam-related identifier to an existing protocol field, and xxx are newly added bits, with a value ranging from 000 to 111, and are used to indicate transmit beam identifiers 0 to 7)

Regarding claim 5, TANG in view of ZARIFI teaches determining possible logical channels of a plurality of logical channels for the uplink grant instance includes: determining useable logical channels of the plurality of logical channels for the uplink grant instance based on a corresponding set of SRS configurations associated with each logical channel of the plurality of logical channels, and the plurality of logical channels including the logical channel; determining non-useable logical channels of the plurality of logical channels for the uplink grant instance based on LCP mapping restrictions; or both.  (TANG, see at least para. 112 along with para. 52-53, e.g. table shows a method of adding a beam-related identifier to an existing protocol field; ZARIFI, see at least para. 270-271, e.g. time-frequency resources for sending SRS)

Regarding claim 8, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, TANG in view of ZARIFI also teaches a same or similar apparatus comprising processor and memory (TANG, see at least fig. 6-7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 9, TANG in view of ZARIFI teaches the SRS configuration for the uplink grant instance indicates a SRS indicator value.  (ZARIFI, see at least para. 109, e.g. “…this configuration may involve using a "SRS-Spatial Relation Info" field in the "SRS-Resource" field of a "SRS-Config" message. The reference signal can be one of: 1) SS/PBCH block (synchronization signal/physical broadcast channel block) (SSB) resource; 2) channel state information reference signal (CSI-RS) resource; 3) sounding reference signal (SRS) resource”)

Regarding claim 10, TANG in view of ZARIFI teaches the SRS configuration for the uplink grant instance indicates an synchronization signal bock (SSB) value.  (ZARIFI, see at least para. 109, e.g. “…this configuration may involve using a "SRS-Spatial Relation Info" field in the "SRS-Resource" field of a "SRS-Config" message. The reference signal can be one of: 1) SS/PBCH block (synchronization signal/physical broadcast channel block) (SSB) resource; 2) channel state information reference signal (CSI-RS) resource; 3) sounding reference signal (SRS) resource”)

Regarding claim 11, TANG in view of ZARIFI teaches the SRS configuration for the uplink grant instance indicates an non-zero power channel state information reference signal resource (NZP-CSI-RS-Resource) value.  (ZARIFI, see at least para. 109, e.g. “…this configuration may involve using a "SRS-Spatial Relation Info" field in the "SRS-Resource" field of a "SRS-Config" message. The reference signal can be one of: 1) SS/PBCH block (synchronization signal/physical broadcast channel block) (SSB) resource; 2) channel state information reference signal (CSI-RS) resource; 3) sounding reference signal (SRS) resource”)

Regarding claim 12, TANG in view of ZARIFI teaches the SRS configuration indicates a transmission configuration indicator (TCI) indication, and wherein the TCI indication comprises a TCI state indication of a SSB or a NZP-C SI-RS-Resource.  (ZARIFI, see at least para. 109, e.g. “…this configuration may involve using a "SRS-Spatial Relation Info" field)

Regarding claim 13, TANG in view of ZARIFI teaches the LCP restriction configuration is included in a downlink control information (DCI), a medium access control element (MAC CE), or an radio resource control (RRC) message.  (TANG, see at least para. 52-53, e.g. the indication information is used to trigger periodic or aperiodic sending of the SRS, and the sending may be triggered by RRC signaling or DCI)

Regarding claim 14, TANG in view of ZARIFI teaches the uplink grant comprises a dynamic grant, and wherein the uplink grant comprises downlink control information (DCI).  (TANG, see at least para. 52-53, e.g. the indication information is used to trigger periodic or aperiodic sending of the SRS, and the sending may be triggered by RRC signaling or DCI)

Regarding claim 15, TANG in view of ZARIFI teaches the uplink grant comprises a configured grant, and wherein the uplink grant comprises one or more of downlink control information (DCI) or an radio resource control (RRC) message. (TANG, see at least para. 52-53, e.g. the indication information is used to trigger periodic or aperiodic sending of the SRS, and the sending may be triggered by RRC signaling or DCI)

Regarding claim 16, TANG in view of ZARIFI teaches transmit, by the UE, a message including an SRS signal, wherein an SRS resource indicator (SRI) field of the LCP restriction configuration is generated based on the SRS signal.  (TANG, see at least para. 100, e.g. the indication information may be an association relationship between the transmission configuration of the uplink measurement signal and a configuration (for example, a transmit beam) of a previously sent signal)

Regarding claim 33, TANG in view of ZARIFI teaches determining, by the UE, the SRS configuration for the uplink grant instance based on a value of an SRS resource indicator field associated with the uplink grant instance.  (TANG, see at least para. 112, e.g. table shows a method of adding a beam-related identifier to an existing protocol field; ZARIFI, see at least para. 270-271, e.g. time-frequency resources for sending SRS)

Regarding claim 34, TANG in view of ZARIFI teaches the set of SRS configurations include a set of allowed SRS configurations for the logical channel. (ZARIFI, see at least para. 270-271, e.g. at least one SRS Resource in this SRS Resource set is configured with the intention of being received by the target NR LMU or at least one TRP of the target NR cell)

Regarding claim 35, TANG in view of ZARIFI teaches the set of SRS configurations associated with the logical channel is a subset of a set of allowed SRS configurations for a plurality of logical channels including the logical channel.  (ZARIFI, see at least para. 270-271, e.g. at least one SRS Resource in this SRS Resource set is configured with the intention of being received by the target NR LMU or at least one TRP of the target NR cell)

Regarding claim 38, in view of claim 8 above, this claim is rejected for the same reasoning as claim 33, except this claim is in apparatus claim format.

Regarding claim 39, in view of claim 8 above, this claim is rejected for the same reasoning as claim 34, except this claim is in apparatus claim format.

Regarding claim 40, in view of claim 8 above, this claim is rejected for the same reasoning as claim 35, except this claim is in apparatus claim format.

Regarding claim 41, this claim is rejected for the same reasoning as claim 1 except this claim is in computer readable medium claim format.
To be more specific, TANG in view of ZARIFI also teaches a same or similar apparatus comprising computer readable medium (TANG, see at least fig. 6-7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 42, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, TANG in view of ZARIFI also teaches a same or similar apparatus comprising various means for performing various functions (TANG, see at least fig. 6-7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered.  Regarding independent claims 1, 8, and newly added independent claims 41-42, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 31 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 32 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 36 would be allowable for the same reasoning as claim 31.
Claim 37 would be allowable for the same reasoning as claim 32.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465